Title: To George Washington from Major General John Sullivan, 25 September 1778
From: Sullivan, John
To: Washington, George


          
            Dr General,
            Head Qrs Providence Septr 25th 78
          
          The Marquiss de la Fayette upon further Enquiry informs me that the Fleet mentiond in my last as being off New port consisted only of small Craft belonging to that Port. The Mistake took its rise from a Fog which prevented a certain observation. I have the honor to acknowledge the Receipt of your favor of the 20th Instant which came to hand last evening, and remain with the greatest esteem and Regard, Yr Excellencys most obedient and very hble servt
          
            Jno. Sullivan
          
        